Filed 10/19/20 P. v. Garza CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079253
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F18902944)
                    v.

    JUAN MANUEL GARZA,                                                                    OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         James E. Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Detjen, J. and Meehan, J.
       Appointed counsel for defendant Juan Manuel Garza asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed and
we received no communication from defendant. Finding no arguable error that would
result in a disposition more favorable to defendant, we affirm.
                                     BACKGROUND1
       On May 2, 2018, defendant walked out of the cafeteria of Fresno City College
with a cup of coffee and two cinnamon rolls he had not paid for. Defendant was
confronted by a cafeteria employee, and threatened to kill her if she called police.
       On August 17, 2018, the Fresno County District Attorney filed an information
charging defendant with dissuading a witness by force or threat (Pen. Code, § 136.1,
subd. (c)(1);2 count 1), criminal threats (§ 422; count 2), and petty theft (§ 484, subd. (a);
count 3). It was also alleged defendant had suffered a prior serious felony conviction that
also constituted a strike. (§§ 667, subd. (a)(1), 667, subds. (b)–(i) & 1170.12, subds. (a)–
(d).) On August 30, 2018, defendant was arraigned on the information, entered not guilty
pleas, and denied all allegations.
       On February 13, 2019, defendant withdrew his not guilty pleas and entered a plea
of no contest to count 2 pursuant to People v. West (1970) 3 Cal.3d 595. He additionally
admitted the prior strike conviction. The remaining charges and enhancement were
dismissed.
       On April 22, 2019, defendant was sentenced to a stipulated prison term of
two years eight months, comprised of the low term of 16 months on count 2, doubled due


1      The facts underlying the crimes are taken from the preliminary hearing transcript
and the probation officer’s report.
2      Subsequent statutory references are to the Penal Code, unless otherwise noted.


                                              2.
to the prior strike. The court determined defendant was entitled to 356 days of actual
credit and 356 days of conduct credit, for total credits of 712 days. He was ordered to
pay a conviction assessment fee of $30 (Gov. Code, § 70373), a court operations
assessment of $40 (§ 1465.8), a restitution fine of $300 (§ 1202.4), and an additional
$300 fine suspended pending successful completion of parole (§ 1202.45). The court
struck a probation report fee and determined defendant did not have the ability to pay for
counsel.
       On May 8, 2019, defendant timely appealed and requested a certificate of probable
cause. The request for a certificate of probable cause was granted.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant. Defendant was properly advised before entering
his no contest plea. The sentence was consistent with the plea agreement and it
represents an appropriate exercise of the court’s discretion in light of the nature of
defendant’s conduct and his criminal history. (People v. Sandoval (2007) 41 Cal.4th 825,
847 [reviewing for abuse of discretion sentencing decisions, which must be based on
“ ‘individualized consideration of the offense, the offender, and the public interest’ ”].)
                                      DISPOSITION
       The judgment is affirmed.




                                              3.